     Case: 1:18-cv-03803 Document #: 35 Filed: 04/30/19 Page 1 of 1 PageID #:136

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Natalie Miller, et al.
                                            Plaintiff,
v.                                                          Case No.: 1:18−cv−03803
                                                            Honorable Elaine E. Bucklo
Target Corporation d/b/a Target Stores
                                            Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, April 30, 2019:


       MINUTE entry before the Honorable Elaine E. Bucklo: Pursuant to stipulation to
dismiss, this case is dismissed with prejudice pursuant to settlement. All pending dates
and motions are terminated as moot. Civil case terminated. Mailed notice. (mgh, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
